Title: To Alexander Hamilton from Oliver Wolcott, Junior, 26 December 1794
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T DC. Off 26th Decemr. 1794
Sir

I have the honour to transmit a Statement of the Rects. & Expenditures of The United States for the year 1793 which has been prepared pursuant to the Order of the House of Representatives passed on the 30th. of Dece. 1791.
To this Statement an Appendix has been added, exhibiting the operation of the Fund for reducing the Domestic Debt, to the close of the year 1793, also statements of the Foreign & Domestic Debts & of the Expenditure of Foreign Loans obtained under the present Government, to the same period.
Five hundred Copies of this work being the number heretofore directed by the house of Representatives, have been printed and will be delivered to the Clerk of the House.
I am &c

The HonA.H.

 